PER CURIAM.
We will assume arguendo that this proceeding was not rendered moot by the untimely death of the respondent, Judge Thomas C. Egan, on July 6, 1961. The issues attempted to be presented by this application are of a serious nature which should be dealt with or adjudicated on appeal, should they actually arise, in the case of Dill v. Scuka, C.A. No. 20539 in the United States District Court for the Eastern District of Pennsylvania. Accordingly we will deny the application for a writ of mandamus or prohibition.